Case: 15-10150   Doc# 248   Filed: 11/13/20   Entered: 11/13/20 14:11:17   Page 1 of
                                         6
Case: 15-10150   Doc# 248   Filed: 11/13/20   Entered: 11/13/20 14:11:17   Page 2 of
                                         6
Case: 15-10150   Doc# 248   Filed: 11/13/20   Entered: 11/13/20 14:11:17   Page 3 of
                                         6
Case: 15-10150   Doc# 248   Filed: 11/13/20   Entered: 11/13/20 14:11:17   Page 4 of
                                         6
Case: 15-10150   Doc# 248   Filed: 11/13/20   Entered: 11/13/20 14:11:17   Page 5 of
                                         6
Case: 15-10150   Doc# 248   Filed: 11/13/20   Entered: 11/13/20 14:11:17   Page 6 of
                                         6
